Title: From Thomas Jefferson to Lafayette, 20 February 1786
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Dear Sir
Paris Feb. 20. 1786.

I forgot last night a very material circumstance in my calculation. The Farmers general are, by their bail, obliged to keep a certain provision of tobacco and snuff always on hand. I believe it is three years consumption. However for fear of error I will call it two years; because were the bail silent on this head they would certainly have always on hand one year’s stock ready for manufacture, and one year’s stock manufactured. There is no extensive manufacture which does not find that it has on hand generally two years’ stock of goods. As the Farmers buy their tobacco for ready money (and I know they even advance money) they lay out of their money two years. This interest must therefore be added, and the estimate will stand thus


22 millions of pounds weight of tobacco at 6 sous cost
11,600,000₶


the cost of manufacture is 1. sol the pound
692,500  


guards &c. to prevent contraband
5,000,000  


revenue paid annually to the king
28,000,000  


interest on the whole for 2. years @ 5. pr. cent
  4,529,500 


whole cost of annual purchase of tobacco then is
  49,821,750 


  they sell annually but 13,850,000 . which at 3₶–10s brings them
45,705,000  


they lose annually then by the farm of tobacco
4,116,750  


Thus, according to their own shewing, the king should in favor to them, discontinue the bail; and they cannot ask it’s continuance  without acknowledging they have given in a false state of quantities and sums. I am Dear Sir your’s affectionately,

Th: Jefferson

